PCIJ_B_07_AcquisitionPolishNationality_LNC_NA_1923-09-15_ADV_01_NA_01_EN.txt. ADVISORY OPINION No. 7 22

OBSERVATIONS BY LORD FINLAY ON THE QUESTION OF
COMPETENCY.

I concur in the conclusions arrived at by the Court on
both questions, but I desire to add some observations as to the
reasons given for their opinion on the first question, that of
competency. |

The situation in the present case may well be and has
indeed been expressed as follows :

In the case before the Court, the contention of the Polish
Government that the Polish nationality of the persons
concerned must be established before they constitute a
minority within the meaning of the Minorities Treaty, may |
involve an interpretation of Article 4 of the Treaty and goes
therefore to the merits of the main question. It will be
observed that those who, upon a true construction of Article 4,
fall within the Article, are Polish nationals ipso facto and
without the requirements of any formality. As will be shown
hereafter, the Court is of opinion that the persons referred
to in the Council’s request do fall within the Article. They
are Polish nationals. They are not a future minority, as
was contended by the representative of Poland, but an
existing minority, and as such are clearly affected, within
the meaning of Article 12, by the refusal of rights of citizen-
ship; so that even assuming that the Polish contention
of restricting minorities to Polish nationals was correct,
the Court reaches the same conclusion as that which has
already been stated regarding the competence of the League
of Nations.

The present belongs to a large class of cases in which the
‘decision on relevancy and the decision on the merits both
depend on the finding to be arrived at on some one point of law
or fact. The question of relevancy is in its nature preli-
minary, but if it depends on a point which is also decisive
of the merits, both questions may most properly be conside-

-red together. In this case the one vital question was
ADVISORY OPINION No. 7 : 23

whether Article 4 requires domicile of the parents on Polish
territory at the time of birth only, or also at the time when the
Treaty of Peace came into effect. The Court holds, and
I agree, that domicile at the date of birth is all that is required
by the Article. It follows that the Polish contention is wrong
on the merits and also on the question of competency.
As pointed out above, the persons became Polish nationals
ipso facto, and the withholding of their rights as nationals
was a wrong to them, as members of what may be called the
German Minority in the aggregate of Polish nationals.

It is only in so far as the stipulations of the preceding
Articles affect persons belonging to minorities of race, lan-
guage, or religion, that they are placed under the guarantee
of the League of Nations by Article 12 of the Treaty of
Minorities.

Article 4 of that Treaty recognizes as ressortissants polonais,
ipso facto, persons of German and certain other specified
nationalities who are born on Polish territory of parents
domiciled there, although such persons were not themselves
domiciled there when the Treaty took effect.

It is admitted that there is a German minority in Poland.
Does this Article affect persons of German race belonging
to such a minority in Poland? Manifestly it does. It
confers upon them, iso facto, the status of Polish ressortis-
sants, de plein droit et sans aucune formalité, if born of parents
domiciled in Poland at the time of birth. It is apparent
that Article 4 affects, and may have a very important effect
upon the members of the German minority in Poland. It
confers upon them Polish nationality in certain events, and
to withhold the rights of Polish nationality when these events
have occurred is an infraction of the Treaty to the prejudice
of these persons.
ADVISORY OPINION No, 7 24

A question has been raised: With regard to what body of
persons as a whole is the existence of a minority for the
purposes of Article 12 to be ascertained? In my opinion it
must in most cases be ascertained with a reference to the
whole body of Polish ressortissants of which they form part.

On this point reference must first be made to Article 93
of the Treaty of Peace. That Article makes the following
provision : °

“Poland accepts and agrees to embody in a Treaty
with the Principal Allied and Associated Powers such
provisions as may be deemed necessary by the said
Powers to protect the interests of inhabitants of Poland
who differ from the majority of the population in race,
language or religion.”

This pledge was carried out in the Minorities Treaty,
which was signed on the same day as the Treaty of Peace,
and it is on the terms of the Minorities Treaty that the ques-
tion now before the Court must be decided. It is not to the
purpose to observe that under Article 93 a treaty might
have been framed in wider or in narrower terms. The ques-
tion for the Court is defined by the Treaty of Minorities itself.

The Treaty of Minorities by its second Article provides that
Poland engages to grant to all the inhabitants full and com-
plete protection of life and liberty, without distinction of
birth, nationality, language, race or religion.

This provision, it will be observed is in favour of all inha-
bitants of Poland, and it was natural that protection for life
and liberty should be ensured to all inhabitants. But, on
the other hand, in Articles 7, 8 and 9, which are those relevant
to the present purpose, a different line is adopted. Article
7 provides that all ressortissants polonais shall be equal before
the law and enjoy the same civil and political rights, without
distinction of race, language or religion. In Article 8 it is
provided that ressortissanis polonais belonging to racial,
religious or linguistic minorities, shall enjoy the same treat-
ADVISORY OPINION No. 7 25

ment and equality in law and in fact as other Polish nationals.

The matter is even clearer upon Article 0. That Article
lays down that in towns and districts in which a considerable
proportion of Polish nationals of other than Polish speech
are resident, Poland will provide, in the public educational
system, facilities for instruction being given to the children
of such Polish nationals through the medium of their own
language. The second paragraph of the same Article pro-
vides that in towns and districts where there is a conside-
rable proportion of Polish nationals belonging to racial, reli-
gious or linguistic minorities, they should have a fair share
of any funds provided by the State or by any public body
for educational, religious or charitable purposes, and a pro-
vision is added that this Article shall apply to Polish citizens
of German speech in that part only of Poland which was Ger-
man territory on August Ist., 1914.

It therefore appears that while such elementary rights
as those of life and liberty are secured to all inhabitants,
there are a great many rights secured to Polish ressortissants
only, and it is with regard to such rights that the question of
unfair treatment of minorities must arise in the immense
majority of cases. Of course, it is conceivable that there
might be a case in which protection for life and liberty was
refused to some unpopular minority of inhabitants. In that
case the minority would be one of a mass of inhabitants,
whether Polish nationals or not ; but such cases must be rare.
The point will arise in the immense majority of cases with
regard to such Articlés as 7, 8 and g and the rights which
they confer on all Polish vessortissants including German
or other minorities.

The district within which the whole body for the purpose
of finding a.minority must be taken may vary a good deal.
For some purposes it would be necessary to take the whole
ADVISORY OPINION No. 7 26

of Poland. In cases of local administration it may be a
district more or less extensive. But, for the purposes of the
present case, it would make no difference with regard to our
definition of such minorities what is the area to be selected
in this particular instance. Whatever area might be selected -
in the part of Poland with which we are concerned, there would
be in it a minority of German race and language, in contradis-
tinction to the other Polish ressortissants of Polish race or to
the other inhabitants.

The objection raised that persons fulfilling the conditions
of Article 4 are only candidates for Polish nationality, but
do not become Polish nationals-until they have been recog-
nized as such by the Polish Government, does not bear exa-
mination. By the express words of Article 4, they are ipso
facto Polish nationals. If Polish law requires registration
or any other formality for the effective exercise of their rights
as Polish citizens, the Polish Government is bound to provide
for this ; and most certainly the Polish Government could not
set up any wrongful refusal of theirs as justifying their con-
tention that these persons are not Polish citizens.

I should have desired that the Court should not merely
have based its answer to the Polish contention as to com-
petency on the view that the minority contemplated by |
Article 12 may .be one of inhabitants simply, but that it
should also have pointed out that, for the reasons stated
above, the Polish case fails even if the minority were to be
taken on the basis of ressortissants. But I am glad to think
that any points on which I differ from the Court are mainly
academic and that in the resent case the same result would
follow upon either view.

(Signed) FINLAY.
